Citation Nr: 1438254	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a respiratory disorder, claimed as bronchial asthma.

2.  Entitlement to service connection for a cardiac disorder, claimed as cardiomyopathy and congestive heart failure, including as due to bronchial asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a total rating based upon individual employability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The May 2010 decision denied the Veteran's request to reopen his previously denied claim for service connection for bronchial asthma and the June 2012 rating decision denied service connection for a cardiac disorder, claimed as cardiomyopathy and congestive heart failure, and hypertension, and entitlement to a TDIU.

The Veteran's claims on appeal were recharacterized as ones for service connection for a respiratory disorder, claimed as bronchial asthma, and a cardiac disorder, claimed as cardiomyopathy and congestive heart failure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The matter of entitlement to service connection for hypertension and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2009 rating decision denied the Veteran's request to reopen his previously denied claim for service connection bronchial asthma; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the February 2009 rating decision relates to elements of the claim previously found to be absent and raises a reasonable possibility of substantiating the claim.

3.  Asthma clearly and unmistakably pre-existed the Veteran's acceptance and enrollment into active service and clearly and unmistakably did not increase in severity during active service.

4.  The Veteran has an asthma disability as the result of disease or injury in service.

5.  The Veteran has cardiomyopathy and congestive heart failure that is proximately due to or the result of his asthma disability.


CONCLUSIONS OF LAW

1.  The February 2009 decision denying the Veteran's request to reopen his claim for service connection for a bronchial asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the February 2009 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bronchial asthma have been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2013). 

4.  The criteria for service connection for a cardiac disorder, claimed as cardiomyopathy and congestive heart failure, have been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 , 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a respiratory disorder, claimed as bronchial asthma, and then grants the appeal and the claim for service connection for a cardiac disorder (cardiomyopathy and congestive heart failure), an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II. New and Material Evidence

An October 1979 Board decision denied the Veteran's claim of service connection for bronchial asthma on the basis that the record clearly and unmistakably showed that he had asthma prior to service and experienced acute exacerbations of asthma in service that did not represent an increase in severity of the disease.  

The evidence of record at the time of the Board's 1979 decision included the Veteran's service treatment records.  On a report of medical history completed in February 1977, when he was examined for entry into service, the Veteran gave a history of having asthma.  On clinical examination for entry, neither asthma nor another pulmonary disorder was noted.

Clinical records show that, on March 29, 1977, the Veteran was seen for complaints of asthma that he reported having since birth.  It was noted that his last episode and visit to a doctor was "a couple of years" before.  It was also noted that the Veteran was active in sports, including football.  According to another March 29, 1977 record, H.M., M.D., reported treating the Veteran for an attack of asthma in September 1974 and that the Veteran had mild bronchitis in January 1975.  

Service treatment records show that the Veteran was seen for asthma on several subsequent occasions.

When seen on August 16, 1977, it was noted that the Veteran had asthma since early childhood with frequent attacks occasionally requiring hospitalization.  It was further noted that his symptomatology continued but was less intense when he was a teenager and was controlled with over-the-counter medications.  The record also indicates that the Veteran could not play sports in his senior year of high school secondary to his symptomatology.

In September 1977, the Veteran was hospitalized for treatment of bronchial asthma.  It was noted that he was diagnosed with asthma in early childhood and had frequent attacks that occasionally required hospitalization until about age 12.  His symptomatology continued, although less intense, as a teenager, and his symptoms were usually controlled with over-the-counter medication and an occasional visit to a hospital emergency room.  The record also shows that the Veteran was unable to play sports in his senior year of high school because of his asthmatic symptoms.  Since his enlistment, it was noted that the Veteran had daily symptoms of cough, wheezing and dyspnea on exertion.  

A November 1977 Medical Evaluation Board (MEB) concluded that the Veteran's asthma preexisted service and was not aggravated during service.  He submitted a rebuttal statement to the effect that he ran five miles a day prior to entering service and had no problem with his asthma.  The Veteran sated that he played football in the ninth, tenth, and eleventh grades, but did not play in his senior year because he did not want to.  

A February 1978 Physical Evaluation Board (PEB) record indicates that the Veteran had bronchial asthma that was aggravated while on active or inactive duty and while entitled to received basic pay.

A May 1978 VA examination report indicates that the Veteran complained of daily coughing and wheezing and very little breath.  He reported that the cough was productive and said that he used a spray inhaler and took Prednisone.  The examination revealed wheezing and rhonchi both expiratory and inspiratory in nature.

Also of record at the time of Board's 1979 decision was an April 1979 personal hearing transcript indicating that the Veteran related the beginning of his asthma to punishment when his unit was made to run in the rain and then stand out in the rain and not remove his wet fatigues for several days.  He testified that, prior to entering service, he had an asthma attack once every four months when he got a cold.  The Veteran characterized the attacks as "not very bad..." and said that he took one Primatine tablet.  See April 1979 RO hearing transcript at page 2.  Further, the Veteran reported that he never had to go to bed because of asthma.  He also denied being hospitalized for asthma prior to service and reported that he was treated for asthma since service.  He explained that during his senior year of high school, he did not participate in sports because he drove a school bus to assist with family finances.  He lost only one day due to illness that year and it was not due to asthma.  During the hearing, the Veteran presented an April 1979 signed statement from Dr. H.M., to the effect that he never treated the Veteran in the hospital.  

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. §§ 20.302, 20.1103.  At the time of the October 1979 decision, Board decisions were not appealable.

In April 1991, the Veteran submitted a request to reopen his previously denied claim for service connection for bronchial asthma.  The evidence added to the record includes a notice from the Bethesda Naval Hospital indicating no treatment evidence for him.

In a July 1991 determination, the RO found that new and material evidence was not received to reopen his claim for service connection for bronchial asthma.

The Veteran was notified in writing of the RO's July 1991 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality of the July 1991 decision pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the July 1991 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.

In July 2008, the Veteran submitted a request to reopen his claim for service connection for bronchial asthma.  The evidence added to the record includes VA medical records, dated from June to October 2008, indicating that he took Albuterol.

In a February 2009 rating decision, the RO found that new and material evidence was not received to reopen the Veteran's claim of service connection for bronchial asthma.   

The Veteran was notified in writing of the RO's February 2009 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality of the February 2009 decision pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the February 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in February 2010.  The evidence added to the record since the February 2009 rating decision includes VA and non-VA medical records and an examination report, dated from March 2009 to August 2013, a private medical statement, and the Veteran's written statements in support of his claim.  The VA medical records describe the Veteran's treatment for asthma.

Also added to the record is a September 2011 transcript of a discussion between H.S., M.D., and the Veteran's attorney.  According to Dr. H.S., prior to entering service, the Veteran only took Primatene tablets, an over-the-counter medication.  See September 2011 transcript at pages 1-2.  In light of that, and the Veteran's prior testimony of having asthma attacks approximately every four months, Dr. H.S. opined that the Veteran only had a mild (asthma) problem prior to entering service.  Id. at 2.  Given the Veteran's reported exposure to mold and wet clothing in boot camp, Dr. H.S. found a "direct correlation" between the infectious disease process and bacterial infection.  Id. at 3.

Dr. H.S. opined that the May 1978 VA examination report, noting that the Veteran had daily coughing, shortness of breath, and a need to resort to a rescue inhaler, was a "clear indication" of a worsening clinical situation.  Id.  In the physician's opinion, the Veteran's asthma was "[d]efinitely" aggravated by his time in active service.  Id. at 4.  Dr. H.S. explained that, during the Veteran's one year in service, he had frequent exacerbations of asthma that caused him to be dysfunctional, that suggested to the physician a worsening of the asthma.

A January 2012 VA examination report includes a diagnosis of asthma.  The examiner opined that the Veteran's asthma preexisted active duty and, based on review of the service treatment records, it was not felt to increase in severity as a result of active duty "and was more likely due to the natural progression of his disability."  The examiner did not provide a rationale for his opinion.

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology, that tend to suggest that a current bronchial asthma disability may be related to active service.  Accordingly, the standards under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


III. Service Connection

Contentions

The Veteran has acknowledged that he had asthma prior to entering active service.  However, he argues that he did not require prescribed medication, nor was he hospitalized for the disorder until service.  The Veteran asserts that his current asthma symptoms began during active military service.  

Thus, the Veteran maintains that service connection is warranted for bronchial asthma.

Laws and Regulations

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003. 

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096 ).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Analysis

The Veteran is currently diagnosed with asthma.  Thus, he meets the first element for service connection-a current disability. 

The Veteran reported having bronchial asthma symptoms in service. 
While he reported a history of asthma in his report of medical history completed at enlistment in February 1977, no disability was noted on the examination when he was accepted for service.  Hence, he is presumed to have been in sound condition upon emlistment.  38 U.S.C.A. § 1111.

The enlistment history and March 1977 record regarding treatment by Dr. H.M. support a finding of pre-existing disease.  Although the record contains few details as to the Veteran's asthma disability prior to service, other than to note on occasion that it occurred and Dr. H.M.'s treatment for an asthma attack in September 1974.  

The Board finds the Veteran's asthma clearly and unmistakably pre-existed service.  However, the evidence is not clear and unmistakable that there was not aggravation.  The service treatment records describe treatment for asthma symptoms in March 1977 that he had since childhood, that were less intense as a teenager, and controlled with over-the-counter medications.  Dr. H.S. opined that the Veteran's asthma disorder worsened in service and was definitely aggravated by active service, although the January 2012 VA examiner thought it was more likely due to the natural progression of the disability.  Thus, there is not clear and unmistakable evidence that the Veteran's asthma both pre-existed service and was not aggravated by service.

Accordingly, as the second prong to rebut the presumption of soundness has not been met, the presumption remains intact.  As a consequence, the Board finds that the Veteran was sound on entrance into military service with regard to his asthma condition.  See 38 U.S.C.A. § 1111; see also Wagner, supra; VAOPGCPREC 3-2003.

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bronchial Asthma

In this case, the evidence demonstrates that the Veteran was repeatedly treated for asthma while on active service that included hospitalization for treatment of the disease.  He told clinicians that, prior to entering service, his symptoms were usually controlled with over-the-counter medications and an occasional visit to a hospital emergency room and Dr. H.M. reported treating the Veteran once for an asthma attack and never at a hospital.  The September 1977 record shows that, since enlistment, the Veteran had daily symptoms of cough, wheezing, and dyspnea on exertion.

The evidence also reflects that, in May 1978, just two months after discharge, a VA examiner noted the Veteran's complaints of daily coughing and wheezing and very little breath.  The Veteran's cough was productive and he used a spray inhaler and took Prednisone.

The post service medical records show that the Veteran used an Albuterol inhaler to treat his asthma disability.

This record establishes an in-service disease and a current disability.  In September 2011, Dr. H.S. noted that, during the Veteran's one year of active service, his frequent asthma exacerbations caused him to be dysfunctional, although the VA examiner felt it was the natural progression of the disease.  A rationale was not provided by the VA examiner and there was no acknowledgement of the Veteran's reports of a continuity of symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet App 23 (2007).  The Veteran has provided credible evidence that the current disability became symptomatic in service.  The evidence is in at least equipoise, and service connection for bronchial asthma is granted.  38 U.S.C.A. § 5107(b).

Cardiac Disorder

The Veteran asserts that he has cardiomyopathy and congestive heart failure due to bronchial asthma.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The post service VA medical records describe the Veteran's treatment for congestive heart failure and cardiomyopathy in 2008.  A June 3, 2008 record shows that he was recently (March 2008) diagnosed with congestive heart failure and nonischemic cardiomyopathy.  The Veteran was hospitalized later in June 2008 for treatment of an exacerbation of congestive heart failure and a "MI" (myocardial infarction) was ruled out, according to the August 2008 discharge summary.  

Some medical records dated in 2008 and 2009 reflect that the Veteran had ischemic cardiomyopathy, but results of a July 2008 cardiac catherization include non-ischemic cardiomyopathy.  November 2009 and subsequent cardiology congestive heart failure clinic notes show that he was seen for nonischemic cardiomyopathy.

The records also describe the Veteran's history of cocaine use that, in June 2008, some clinicians attributed to his dilated cardiomyopathy.  Although, an August 2008 addendum of diagnoses to the Veteran's June 2008 hospital record includes cardiomyopathy that was "possibly" cocaine induced.  

Dr. H.S. opined that there was a "direct correlation" between the Veteran's asthma and his congestive heart failure and cardiomyopathy.  See September 2011 transcript at page 5.  The physician explained that asthma put more stress on the heart to perform.  Over time, the heart muscle weakened and could even give out if the asthma was severe enough, as it appeared to be in the Veteran's case.  Dr. H.S. opined that asthma appeared to be a "direct cause" of the Veteran's heart enlargement and dysfunction.  

The January 2012 VA examination report includes diagnoses of congestive heart failure (ischemic cardiomyopathy with previous infarct) and coronary artery disease.

The VA examiner observed that, based on a review of the Veteran's medical record, his asthma began in 1974, and he was not admitted with a congestive heart condition until 2008  According to the examiner, "[d]ue to the long length of time and the most consistent cause of congestive heart failure is coronary artery disease, the Veteran does have a history of polysubstance abuse...the Veteran's current cardiomyopathy and resultant congestive heart failure are more likely related to his history of ischemic heart disease rather than his history of asthma...."  

In this case, Dr. H.S. opined that there was a direct correlation between the Veteran's asthma and his congestive heart failure and cardiomyopathy, and provided a clear rationale to support his opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. at 295.  The VA examiner did not find that cardiomyopathy and congestive heart failure were not due to the Veteran's asthma; rather, he found that they were more likely due to other causes, including a history of ischemic heart disease.  The examiner diagnosed the Veteran with ischemic cardiomyopathy with previous infarct, but did not address the July 2008 cardiac catherization diagnosis of non-ischemic cardiomyopathy or the August 2008 discharge summary noting that a myocardial infarction was ruled out.  While the examiner noted the Veteran's history of polysubstance abuse, he did not explain what, if any, effect it had on the Veteran's cardiac disorders.  

The Board finds that the most probative opinion of record, that provided by Dr. H.S., supports a link between the Veteran's current cardiomyopathy and congestive heart failure and his bronchial asthma.  See Nieves-Rodriquez v. Peake, supra.

As the evidence reflects that the Veteran has congestive heart failure and cardiomyopathy and, as service connection for bronchial asthma is granted by Board herein, and Dr. H.S. opined that there was a direct correlation between the Veteran's asthma and the cardiac disorders, the criteria for service connection for cardiomyopathy and congestive heart failure, as proximately due to bronchial asthma, are met.  38 U.S.C.A.§§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310(b); Allen.


      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for bronchial asthma is granted.

Service connection for a cardiac disorder, claimed as cardiomyopathy and congestive heart failure, is granted.


REMAND

Hypertension

The post service VA medical records show that the Veteran was treated for hypertension.  The VA examiner did not comment on its etiology.  Given the Board's determinations, the Veteran should be afforded a VA examination to determine the etiology of any hypertension disorder found to be present.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

TDIU

In light of the Board's actions herein, granting service connection for bronchial asthma, cardiomyopathy, and congestive heart failure, the AOJ must assign disability evaluations for these disabilities.  

In a February 2010 statement, a VA nurse practitioner in the congestive heart failure clinic reported that the Veteran's ability to work was significantly reduced given his cardiac diagnosis and his chronic obstructive lung disease with restrictive component.  In June 2010, the nurse practitioner stated that the Veteran was unable to wok given his cardiac diagnosis.  She observed that his condition was complicated by pulmonary issues that caused him persistent wheezing and coughing while on inhalers.  

In September 2011, Dr. H.S., stated that the Veteran's congestive heart failure and cardiomegaly was stage 3, which was severe.  The Veteran had no exercise tolerance and an inability to do any work, whatsoever.  See September 2011 transcript at page 6.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2013).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records regarding the Veteran's treatment, dated since August 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.


2.  Schedule the Veteran for a VA cardiac disorders examination to be performed by a physician with expertise in diagnosing cardiac disorders (preferably a cardiologist) to determine the current etiology of any hypertension disorder found to be present.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following.

a. The examiner should determine if the Veteran has a diagnosed hypertension disorder.

b. If so, the examiner should indicate whether any diagnosed hypertension is as likely as not (50 percent probability or greater) related to the Veteran's active service or the result of a bronchial asthma disorder, or cardiomyopathy or congestive heart failure disorders. 

c. If not, is any diagnosed hypertension disorder at least as likely as not aggravated by bronchial asthma, cardiomyopathy, or congestive heart failure?

d. If aggravated, what permanent, measurable increase in current cardiac disorder pathology is attributable to the bronchial asthma, cardiomyopathy and/or congestive heart failure disorders?

e. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the opinion of Dr. H.S. in September 2011 ( to the effect that there was a direct relationship between the Veteran's cardiomyopathy and asthma that aggravated or contributed to his heart problems) 

3. Afford the Veteran an examination or evaluation to obtain an opinion as to whether the service connected disabilities in combination (bronchial asthma, cardiomyopathy, and congestive heart failure) would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

4. If the Veteran does not meet the percentage requirements for a TDIU during any period since February 2010, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b) .

5. Readjudicate the Veteran's claims for service connection for hypertension and a TDIU, in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


